Case 19-12654   Doc 35-1   Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Exhibit
                                  A Page 1 of 6
Case 19-12654   Doc 35-1   Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Exhibit
                                  A Page 2 of 6
Case 19-12654   Doc 35-1   Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Exhibit
                                  A Page 3 of 6
Case 19-12654   Doc 35-1   Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Exhibit
                                  A Page 4 of 6
Case 19-12654   Doc 35-1   Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Exhibit
                                  A Page 5 of 6
Case 19-12654   Doc 35-1   Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Exhibit
                                  A Page 6 of 6
